 

 

USDC SDRY i
DOCUMENT f
| ELECTR OMICALLY FILED]
|DATERILED

. wt

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

IN RE PRETIUM RESOURCES INC. Master File No. 18 Civ. 8199
SECURITIES LITIGATION
ORDER

 

 

 

LORETTA A. PRESKA, Senior United States District Judge:
This is a putative securities fraud class action brought by

lead plaintiff Aurico Gold Fund LP and plaintiffs Nicholas Barnes

and Robert Friedman (together, “Plaintiffs”) against Pretium
Resources Inc. (“Pretium”) and two of its executives, Joseph
Ovsenek (“Ovsenek”) and Tom S.Q. Yip (“Yip”). (See Consolidated

Amended Class Action Complaint, dated June 21, 2019 (“Complaint”
or “CAC”) [dkt no. 22].) Plaintiffs assert claims for primary and
secondary violations of the antifraud provisions of Section 10(b)
of the Securities Exchange Act of 1934 and the corresponding Rule
10b-5. Defendants have moved to dismiss the Complaint under
Federal Rules of Civil Procedure 9(b) and 12(b) (6) and the Private
Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4(b).
(Notice of Motion, dated Aug. 27, 2019 [dkt. no. 27].) For the

reasons explained below, Defendants’ motion is GRANTED.

 
I. Background

Brucejack Mine and the 2014 Mine Plan. Pretium is a Canadian
precious metals mining company whose common stock trades on the
New York Stock Exchange. (CAC @TZ 2, 14, 27.) In 2010, Pretium
acquired the rights to develop an underground gold mine located in
British Columbia called the Brucejack Mine. (Id. F971 2, 27, 28.)
In 2014, after an exploratory phase, an outside consultant engaged
by Pretium prepared a technical report containing a “mine plan”
for the Brucejack mine, which provided a detailed blueprint on how
Pretium would develop and operate the mine. (Id. Wf 38.)

The mine plan included comprehensive estimates on virtually
all aspects of the mining project, including development
timetables, cost estimates, and projections on the quantity and
grade of mineable gold located in the Brucejack region. (Id.
Gi 25, 38, 45.) Of significance to this lawsuit, the mine plan
also estimated how much “waste rock” Pretium would have to extract
from the ground on a yearly basis. (Id. 991 38, 40.) Waste rock
is unusable rock that a mining company must haul out as it digs
tunnels to reach areas (called “stopes”) rich in gold ore. (Id.
qi 19.) For the first two years of development before the mine
went online, the mine plan contemplated that Pretium would excavate
around 28,000 tons of waste rock per month. (Id. {7 40.)

Increased Waste Rock Excavation. Pretium reported its actual

drilling results to Canadian mining regulators in filings called
Annual Reclamation Reports (“ARRs”) in each year beginning in 2016.
(Id. ) Pretium’s ARRs reflect that from 2015 until early 2016,
Pretium extracted waste rock at a rate of between approximately
23,000 and 24,500 tons per month. (Id.) Pretium’s ARRs reveal,
however, that beginning in April 2016, Pretium started rapidly
accelerating its waste rock excavation and eventually far overshot
what the mine plan contemplated. (Id. @ 41.) For the last nine
months of 2016, Pretium averaged around 70,000 tons of waste rock
per month, and, in all, Pretium extracted around 330,000 more tons
of rock than the mine plan called for. (Id.) Due to increased
excavation, Pretium’s cost for developing the Brucejack mine
significantly exceeded the mine plan’s estimates. (Id. 9 42.)
Plaintiffs allege that the substantial uptick in waste rock
excavation during the mine’s developmental phase--a period when
Pretium had no revenues --indicates that Pretium must have found
“serious flaws” in the mine plan and decided to abandon it. (Id.
Gi 43, 44.) According to Plaintiffs, “[{i]t simply makes no sense
that a company whose entire success depended on completing mine
development as quickly and cheaply as possible would take such a
drastic step to extend the drilling program and extract
substantially more rock at substantially greater costs unless they
had discovered that their prior mine plan was not economically

viable.” (Id. 7 43; see also Plaintiff's Opposition to Defendants’

Motion to Dismiss, dated Oct. 28, 2019 (“Opp.”) [dkt. no. 30] at

 

 
1 (“That [Defendants] were deviating so sharply from the mine plan
creates only one plausible inference--they did not find the gold
that their 2014 report predicted and they were scrambling to
salvage the mine by searching underground for gold.”).)

Pretium officially started commercial mine production in July
2017. (CAC ¥ 45.) Every quarter after the mine’s launch, Pretium
failed to deliver the high-grade gold ore that the 2014 technical
report predicted. (Id.) Ultimately, in 2019, Pretium abandoned
the 2014 technical report and downgraded its estimate of the gold
grade in the Brucejack Mine. (Id. 7 49.) Pretium stated that its
2019 updates were “based on the six quarters of mining operations
at Brucejack since commercial production commenced in July 2017”
and explained that gold grade projections had “been decreased from
16.1 grams per tonne to 13.8 grams per tonne (a 14% decrease) to
account for more internal waste than was anticipated.” (Id. )

Challenged Disclosures. After April 2016, when Pretium
ramped up waste rock excavation, the company made a series of

statements referencing the mine plan that Plaintiffs now challenge

as false or misleading, including the following:

e In late 2016, Pretium reported that drill tests had increased
geological confidence in the amount and grade of ore buried
in the Brucejack Mine’s “Valley of the Kings” region. (Id.
qi 51, 53, 55, 57.) Pretium further reported that “[w]ith
the completion of the updated Mineral Resources estimate for
the Valley of the Kings and success in increasing confidence
in the areas to be mined in the first three years, the
mine plan will now be updated in preparation for production
development expected to commence later this year.” (Id.)

4

 

 
e In a December 2016 press release, Pretium again reported on
increased geological confidence in the Valley of the King’s
gold reserves and stated that “new, adjacent stopes were added
to the previous mine plan as a result of the infill drilling
reaching beyond the previously defined ore.” (Id. (7 59, 65.)

e At a February 2017 conference, an attendee asked how Pretium’s
rock stockpile “reconciled with the model.” (Id. @ 61.)
Ovsenek replied: “All I can say is that while we’re doing our
development and we’ re cutting into the stopes we’re expecting
to see certain vein types in the stopes and we’re seeing those
vein types and we’re seeing the visible gold so we believe
the model is working out the way it should be.” (Id.)

e Pretium also made disclosures referencing its “long-term mine
plan.” For example, in a January 2018 press release, it
stated that “[d]uring and prior to the second half of 2017,
underground development focused on establishing sills and
opening levels laterally at the Brucejack Mine in support of
the long-term mine plan, which will provide optionality in
mining stopes.” (Id. @ 67; see also id. @ 69.)

Plaintiffs contend that all these disclosures were materially
false or misleading for claiming that, at the time the disclosures
were made, Pretium “was following the mine plan it had set forth
in 2014” when “in reality Pretium had drastically altered” and

“wholly abandoned that plan” because it “was unviable.” (See id.

 

qi@ 52, 54, 56, 58, 60, 62, 64, 66, 68, 70; see also id. @ 44
(alleging that one of Pretium’s statements about updating the mine
plan was “wholly false and misleading . . . because it implied
Pretium had not already abandoned their mine plan and massively
expanded the scope of their development”) .)

Drops in Pretium’s Stock Price. In January 2018, Pretium

issued a press release revealing that in the fourth quarter of

2017, the ore Pretium milled had a much lower grade than projected
in the 2014 technical report. (Id. @ 71.) On this news, Pretium’s
stock price fell over 26% on heavy trading volume. (Id.) Then,

in April 2018, Pretium reported its first quarter 2018 production

results, again disclosing that the grade of ore Pretium milled was

disappointingly low. (Id. ¥ 72.) Pretium’s stock fell over 26%
following that disclosure. (Id.) Finally, in September 2018, a

short seller named Viceroy Research published a report noting that
Pretium’s 2017 ARR showed that Pretium had removed far more rock
than the mine plan contemplated, which cast doubts on Pretium’s
reported ore grades and reserves. (Id. @ 73.) Pretium’s stock
fell roughly 10% after the Viceroy report, as “investors learned
for the first time that Pretium’s mine plan was not viable, and
that Pretium had altered the plan in a desperate attempt to find
sufficient high grade ore, but had failed.” (Id. 9 74.)

Prior Litigation. This is not the first securities lawsuit
extracted from the Brucejack Mine. Beginning in 2013, investors
represented by Plaintiffs’ lawyers alleged that Pretium committed
securities fraud by endorsing mineral resource projections
prepared by an independent expert without disclosing a different
expert’s view that drilling tests did not support the projections.

See In re Pretium Res. Inc. Sec. Litig., 256 F. Supp. 3d 459

 

(S.D.N.Y¥. 2017). The district court dismissed the claims and the

Court of Appeals affirmed, finding that plaintiffs had failed to

 

 
allege any actionable misrepresentations or omissions. See Martin
v. Quartermain, 732 F. App’x 37 (2d Cir. 2018).
II. Legal Standards

On a Rule 12(b) (6) motion to dismiss, the complaint’s well-
pleaded factual allegations are accepted as true and all reasonable
inferences are drawn in favor of the pleader. Mills v. Polar
Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). To survive a
Rule 12(b)(6) motion, the complaint must contain “sufficient
factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Igbal, 556 U.S. 662, 663

 

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 

(2007)). A claim is facially plausible when “the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct
alleged.” Id. (quoting Twombly, 550 U.S. at 556). In other words,
the complaint’s factual allegations must “possess enough heft to
show that the pleader is entitled to relief.” Twombly, 550 U.S.
at 557 {alteration and quotation marks omitted).

In addition, securities fraud claims must satisfy the
heightened pleading requirements of Federal Rule of Civil
Procedure 9(b) and the Private Securities Litigation Reform Act,
(“PSLRA”), 15 U.S.C. § 78u-4(b). Rule 9(b) provides that fraud
claims must “must state with particularity the circumstances

constituting fraud” and requires the plaintiff to “(1) specify the

 
statements that the plaintiff contends were fraudulent, (2)
identify the speaker, (3) state where and when the statements were
made, and (4) explain why the statements were fraudulent.” Mills,
12 F.3d at 1175. Under the PSLRA, the plaintiff must plead facts
“giving rise to a strong inference that the defendant acted with
the required state of mind.” 15 U.S.C. § 78u-4(b) (2) (A); see

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313-

 

14 (2007) (“The PSLRA requires plaintiffs to state with
particularity both the facts constituting the alleged violation
and the facts evidencing scienter, i.e., the defendant’s intention

‘to deceive, manipulate or defraud.’” (quoting Ernst & Ernst v.

 

Hochfelder, 425 U.S. 185, 193-94 & n.12 (1976))).
III. Discussion
a. Section 10(b) and Rule 10b-5 Claims

Plaintiffs assert a claim against Pretium and Ovsenek for
violations of Section 10(b) of the Securities Exchange Act, 15
U.S.C § 783(b), and the Securities and Exchange Commission’s Rule
10b-5, 17 C.F.R. § 240.10b-05. (CAC 4% 88-98.) “To state a claim
for relief under § 10(b) and Rule 10b-5, plaintiffs must allege
that [defendants] (1) made misstatements or omissions of material
fact; (2) with scienter; (3) in connection with the purchase or
sale of securities; (4) upon which plaintiffs relied; and (5) that

plaintiff’s reliance was the proximate cause of their injury.”

 
Lentell v. Merill Lynch & Co., Inc., 396 F.3d 161, 172 (2d Cir.

 

2005) (citation and internal quotation marks omitted).

i. Misstatements/Omissions

 

As a threshold issue, the Court must determine whether the
disclosures Plaintiffs challenge are assertions of fact or
opinion. All the statements give commentary or updates on, or
tacitly express confidence in, aspects of Pretium’s mine plan,
which provided estimates and projections for developing and
administering the mine. (See, e.g., CAC FTI 23-25, 38.) In the
earlier wave of litigation regarding the Brucejack Mine, the Court
of Appeals held that comparable disclosures were statements of

opinion rather than fact. See Martin v. Quartermain, 732 F. App’x

 

37, 40-41 & n.1l (2d Cir. 2018) (noting that “[e]xpressions of
optimism,” “projections about the future,” and “[e]stimates” are
“well-established species of opinion” (citations and internal
quotation marks omitted)). The Court similarly concludes that the
disclosures at issue here are expressions of opinion and therefore

subject to standard laid out in Omnicare, Inc. v. Laborers District

 

Council Construction Industry Pension Fund, 575 U.S. 175 (2015).

 

In Omnicare, the Supreme Court explained that opinion
statements can be false or misleading in three ways. First, an
opinion statement is false if the speaker did not truly hold the
view he or she professed. Omnicare, 575 U.S. at 184. Second, if

an opinion statement contains “embedded” supporting facts, it is
actionable if the factual assertions were untrue. Id. at 185-86.
Third, an opinion, “though sincerely held and otherwise true as a
matter of fact, may nonetheless be actionable if the speaker omits
information whose omission makes the information misleading to a
reasonable investor.” Tongue v. Sanofi, 816 F.3d 199, 210 (2d
Cir. 2016) (citing Omnicare, 575 U.S. at 194-95). Applying that
tripartite framework, The Court finds that Plaintiffs have not
alleged any actionable statements.

The first two Omnicare tests are not applicable here.
Although Plaintiffs argue for liability under those tests, they
are working with square pegs and round holes. (See Opp. at 14-
16.) To illustrate with an example, when Plaintiffs challenge the
statement that “[s]leveral new, adjacent stopes were added to the
previous mine plan as a result of the infill drilling,” they are
not arguing that Pretium did not believe the mine plan had been
updated (Omnicare #1) or that the fact of the update or infill
drilling having taken place was untrue (Omnicare #2). Instead,
they are claiming that Pretium misleadingly suggested that it was
still “following the mine plan” when it had actually “altered its
plans” because the mine plan “was unviable,” as reflected by the
undisclosed increase in waste rock excavation. (CAC (UT 43-44, 65-
66.) That is a theory of misleading omission and is only amenable

to analysis under the third Omnicare test.

10

 
In fleshing out the substance of that third test, Omnicare
teaches that reasonable investors expect “not just that the
[speaker] believes the opinion (however irrationally), but that it
fairly aligns with the information in the [speaker’s] possession
at the time.” Omnicare, 575 U.S. 188-89. To allege a misleading
omission, the plaintiff “must identify particular (and material)
facts going to the basis for the [speaker’s] opinion . . . whose
omission makes the opinion statement at issue misleading to a
reasonable person reading the statement fairly and in context.”
Id. at 194. The “core inquiry” is “whether the omitted facts would
‘conflict with what a reasonable investor would take from the
statement itself.” Tongue, 816 F.3d at 210 (quoting Omnicare, 575
U.S. at 189). The Supreme Court has cautioned, however, “against
an overly expansive reading of the statute, noting that
‘[rjeasonable investors understand that opinions sometimes rest on
a weighing of competing facts,’ and adding that ‘[a] reasonable
investor does not expect that every fact known to [a speaker]
supports its opinion statement.” Id. (quoting Omnicare, 575 U.S.
at 189). An opinion therefore “is not necessarily misleading when
[a speaker] knows, but fails to disclose, some fact cutting the
other way.” Id. (quoting Omnicare, 575 U.S. at 189).

Plaintiffs contend that Defendants’ failure to disclose the

higher-than-anticipated waste rock numbers while simultaneously

expressing confidence in the mine plan misleadingly suggested that

11

 
Defendants had not deviated from the plan and that it remained
viable. (See, e.g., Opp. at 1, 7-10, 13-18.) The Court disagrees.
Despite Plaintiffs’ mischaracterizations, Pretium’s statements
were not affirmations of categorical confidence in all aspects of
the mine plan or of specific confidence in the plan’s waste rock
projections. Take, for instance, Pretium’s July 2016 statement
that the “mine plan will now be updated” based on “the completion
of the updated Mineral Resource estimate” and “success in
increasing confidence in the estimate in the areas to be mined in
the first three years.” (CAC @ 51.) Here, Pretium was commenting
on drilling tests that increased a technical measure of
“confidence” in the amount of available ore. This is a narrow
statement about how the mine plan would be updated--it is not a
blanket confirmation of all the plan’s components and contains
nothing confirming the plan’s waste rock projections.

Although investors might have liked to have received waste
rock data in this and similar disclosures, Pretium’s failure to
provide it does not render the statements misleading. The
securities laws “do not create an affirmative duty to disclose any

and all material information,” Matrixx Initiatives, Inc. v.

 

Siracusano, 563 U.S. 27, 44 (2011), and information need not be
disclosed “simply because it may be relevant or of interest to a
reasonable investor,” Resnik v. Swartz, 303 F.3d 147, 154 (2d

Cir. 2002). Rather, disclosure is only required “when necessary

12

 
to make the statements made, in the light of the circumstances
under which they were made, not misleading.” Matrixx, 563 U.S. at
44 (citation and internal quotation marks omitted). Considered in
context, Defendants’ disclosures about the mine plan could not
have been fairly construed by reasonable investors as expressing
confidence in the plan’s waste rock projections or the plan as a
whole. Defendants’ failure to disclose the waste rock excavation
numbers therefore did not render the statements misleading.

To whatever extent Pretium’s statements could be interpreted
as broad expressions of confidence in the mine plan’s viability,
Defendants’ failure to disclose the waste rock figures would still
not be actionable. Plaintiffs’ theory is that by expressing
confidence in the mine plan without supplying the waste rock data,
Pretium misled investors because the data showed that the plan was
abandoned as unworkable. The problem with this theory is that, as
Omnicare made clear, an opinion is not misleading merely because
an issuer knows facts “cutting the other way.” Omnicare, 575 U.S.
at 189. Securities fraud plaintiffs must do more than show that
the speaker knew or had access to countervailing information: they
must show that the speaker’s opinion did not “fairly align[]” with
all the information that was then available. Id. Plaintiffs do
not satisfy that standard here. Insofar as the increased tunneling
and waste rock excavation weighed against a cheerful view of the

mine plan’s overall viability, Plaintiffs have not plausibly

13

 

 
alleged that it pushed the scale’s needle so far as to render
continued faith in the plan unreasonable. Indeed, that the plan
was not obviously doomed at the time of Defendants’ disclosures is
reflected by Pretium’s independent expert’s assessment in 2019
that “[t]he execution of the mine plan closely matches the mine
plan as disclosed in the 2014 FS.” (Declaration of Neil P. Kelly,
dated Aug. 27, 2019 [dkt. no. 29], Ex. 16, at 16-1.)1 Plaintiffs
have therefore failed to establish that any of Defendants’
disclosures were false or misleading under the securities laws.
b. Scienter

To allege scienter under the PSLRA, the plaintiff must plead,
with particularity, “facts giving rise to a strong inference” of
either “an intent to deceive, manipulate, or defraud” or
recklessness. Emps.’ Ret. Sys. Of Gov. of the V.I. v. Blanford,
794 F.3d 297, 305 (2d Cir. 2015) (quoting Ernst & Ernst, 425 U.S.
at 188). A plaintiff may allege scienter through showing “(1)
that defendants had the motive and opportunity to commit fraud, or
(2) strong circumstantial evidence of conscious misbehavior or

recklessness.” ECA, Local 134 IBEW Joint Pension Tr. of Chicago

 

vy. JP Moran Chase Co., 553 F.3d 187, 198 (2d Cir. 2009). “A

 

 

1 In reviewing a motion to dismiss, the Court may consider
“statements or documents incorporated into the complaint by
reference, legally required public disclosure documents filed with
the SEC, and documents possessed by or known to the plaintiff and
upon which it relied in bringing the suit.” ATSI Commc’ns, Inc.
v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

 

 

14

 
complaint will survive ... only if a reasonable person would
deem the inference of scienter cogent and at least as compelling
as any opposing inference one could draw from the facts
alleged.” Tellabs, 551 U.S. at 324.

Plaintiffs do not rely on a motive/opportunity theory and
instead try to establish scienter through circumstantial evidence.
(Opp. at 22-23.) First, they point to Ovsenek’s statement that
when Pretium cut into the stopes, it saw visible gold and the gold
vein types Pretium had expected, which indicated that “the model
is working out the way it should be.” (Id. at 22.) Plaintiffs
argue that this shows Ovsenek had information about the mine’s
development contradicting Pretium’s statements and that Pretium
was digging more tunnels than the mine plan contemplated in a
desperate search for ore. Second, Plaintiffs contend that scienter
is shown by the Pretium’s purported disclosure of one set of waste
rock numbers to regulators and another to investors. (Opp. at 23.)

Considered holistically, these allegations do not support a
finding of scienter. Plaintiffs’ first argument--i.e., Ovsenek’s
statement that visible gold supported Pretium’s model shows he
knew information indicating that the model was actually unviable
~-makes no sense. Ovsenek’s statement is in no way evidence of
scienter. With respect to the waste rock excavation data,
Plaintiffs have not alleged anything indicating that Pretium

disclosed conflicting numbers to regulators and investors. The

15
disclosures Plaintiffs challenge do not mention waste rock at all,
and Plaintiffs concede that Pretium’s reports to Canadian
regulators disclosing the waste rock data were accessible to the
public. (See Opp. at 19 n. 9 (noting that the reports were “posted
to a Canadian Government website after an unspecified delay to
allow for screening for confidential information under Canada’s
Freedom of Information Act.”).) That the public had access,
however delayed, to Pretium’s regulatory waste rock disclosures
kicks the legs out from any inference of scienter. Given that the
waste rock data would ultimately become available to the public,
Defendants had virtually no incentive to disclose conflicting data
to investors, and there are no allegations that they did so.
Plaintiffs thus failed to allege a strong inference of scienter.

IV. Sections 20(a) Claims

 

Plaintiffs also assert a control person claim against Ovsenek
and Yip under Exchange Act § 20(a). (CAC 9—Z 99-102.) To establish
control person liability, the plaintiff must allege: “(1) a primary
violation by the controlled person, (2) control of the primary
violator by the defendant, and (3) that the defendant was, in some
meaningful sense, a culpable participant in the controlled

person’s fraud.” ATSI Comme’ns, Inc. v. Shaar Fund, Ltd., 493

 

F.3d 87, 108 (2d Cir. 2007). Because, as discussed above,
Plaintiffs have failed to establish a primary violation of the

securities laws, their § 20 claim necessarily collapses and is

16

 
dismissed. See In re Merrill Lynch Auction Rate Sec. Litig., 851

 

FEF. Supp. 2d 512, 530 (S.D.N.Y. 2012).
Vv. Leave to Amend

In a single sentence at the end of their opposition brief,
Plaintiffs request leave to amend if the Court dismisses the
Complaint. (Opp. at 25.) Although Rule 15(a) (2) directs courts
to “freely grant leave” to amend a pleading “when justice so
requires,” Fed. R. Civ. P. 15(a) (2), courts may deny leave “for
good reason, including futility, bad faith, undue delay, or undue

prejudice to the opposing party.” McCarthy v. Dun & Bradstreet

 

Corp., 482 F.3d 184, 200 (2d Cir. 2007). Plaintiffs have not
proposed any specific amendments, and the Court has serious doubts
that they can add any allegations that would shore up their
Complaint. As a result, the Court will not grant Plaintiffs’
request, but Plaintiffs may move for leave to amend to further
explain how any amendment would cure the defects identified above.

See Lorely Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797

 

F.3d 160, 190 (2d Cir. 2015) (noting that leave may be denied
“where the request gives no clue as to how the complaint’s defects

would be cured” (citation and internal quotation marks omitted)).

17

 

 
VI. Conclusion
For the foregoing reasons, Defendants’ motion to dismiss is
GRANTED. Plaintiffs may move for leave to amend within thirty
days of this order. The Clerk of the Court is directed to close

the open motion [dkt. no. 27].

SO ORDERED.

Dated: New York, New York
February 27, 2020

 

LORETTA A. PRESKA
Senior U.S. District Judge

 

18

 
